Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

This Application (17/153275)
US Patent No. 10,931,935 (Parent)
1. a structured light projection module, comprising:
1. a structured light projection module, comprising:
A Vertical-Cavity Surface-Emitting Laser ( VCSEL) array light source comprising a semiconductor substrate and at least two VCSEL sub-arrays, wherein the at least two VCSEL sub-arrays are arranged on the semiconductor substrate, and each of the at least two VCSEL sub-arrays include VCSEL light sources;
 A Vertical-Cavity Surface-Emitting Laser (VCSEL) array light source comprising a semiconductor substrate and at least two VCSEL sub-arrays, wherein the at least two VCSEL sub-arrays are arranged on the semiconductor substrate, and the at least two VCSEL sub-arrays include VCSEL light sources;
and a diffractive optical element ( DOE) comprising at least two DOE sub-units, wherein the at least two DOE sub-units include a first DOE sub-unit and a second DOE sub-unit, wherein the at least two DOE sub-units correspond to the at least two VCSEL sub-arrays respectively, and the at least two DOE sub-units are configured to project multiple copies of light beams emitted by the corresponding at least two VCSEL sub-arrays, 
 and a diffractive optical element (DOE) comprising at least two DOE sub-units, wherein the at least two DOE sub-units are corresponding to the at least two VCSEL sub-arrays respectively, and the at least two DOE sub-units are configured to project multiple copies of light beams emitted by the corresponding at least two VCSEL sub-arrays, 
wherein the first DOE sub-unit splits the light beams of a first corresponding VCSEL sub-array into a first number of first split light beams, and the second DOE sub-unit splits the light beams of a second corresponding VCSEL sub-array into a second number of second split light beams,  
wherein each of the at least two DOE sub-units splits the light beams of the corresponding at least two VCSEL sub-arrays into different numbers of the split light beams and emits the split light beams outward, 
wherein the first number is greater than the second number, wherein each of the second split light beams is brighter than each of the first split light beams, 
wherein the structured light projection module projects a sparse high-brightness structured light pattern and a dense low-brightness structured light pattern to the same field of view,
and wherein the first split light beams and the second split light beams are respectively projected outward by the first DOE sub-unit and the second DOE sub-unit to a substantial same field of view.
and the sparse high-brightness structured light pattern and the dense low-brightness structured light pattern are interlaced.

1. wherein the structured light projection module projects a sparse high-brightness structured light pattern and a dense low-brightness structured light pattern to the same field of view, wherein the light beams respectively projected by the at least two DOE sub-units have a same field of view, and 
3. the structured light projection module of claim 2, wherein the second corresponding VCSEL sub-array has a number of VCSEL light sources less than a number of VCSEL light sources of the first corresponding VCSEL sub-array.
5. the structured light projection module according to claim 1, wherein the at least two VCSEL sub-arrays have different numbers of VCSEL light sources.
4. the structured light projection module of claim 1, wherein a power of each VCSEL light source of the first corresponding VCSEL sub-array is less than a power of each VCSEL light source of the second corresponding VCSEL sub-array.
1. wherein the structured light projection module projects a sparse high-brightness structured light pattern and a dense low-brightness structured light pattern to the same field of view.
5. the structured light projection module of claim 1, further comprising a lens unit, wherein the lens unit is configured to receive and collimate a light beam emitted by the VCSEL array light source, or to receive a light beam projected by the DOE and emit the received light beam into a space.
2. the structured light projection module according to claim 1, further comprising a lens unit, wherein the lens unit is configured to receive and collimate a light beam emitted by the VCSEL array light source, or to receive a light beam projected by the DOE and emit the received light beam into a space.
6. the structured light projection module of claim 5, wherein the lens unit includes one or more of a microlens array, a lens, or a lens group.
3. the structured light projection module according to claim 2, wherein the lens unit includes one or more of a microlens array, a lens, or a lens group.
7. the structured light projection module of claim 1, wherein the at least two VCSEL sub-arrays are independently controlled or synchronously controlled.
4. the structured light projection module according to claim 1, wherein the at least two VCSEL sub-arrays are independently controlled or synchronously controlled.
8. the structured light projection module of claim 1, wherein patterns of the at least two VCSEL sub-arrays are irregular and are different.
6. the structured light projection module according to claim 1, wherein arrangement patterns of the at least two VCSEL sub-arrays are irregular and are different.



Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,931,935. Although the claims at issue are not identical, they are not patentably distinct from each other because a natural reading of the claim language reveals that they are conceptually the same. 
Claims 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,931,935. Although the claims at issue are not identical, they are not patentably distinct from each other because a natural reading of the claim language reveals that they are conceptually the same. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,931,935. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art knows that light brightness is responsive to the power provided to the light source, so the limitations are conceptually the same. 
Claims 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,931,935. Although the claims at issue are not identical, they are not patentably distinct from each other because a natural reading of the claim language reveals that they are conceptually the same. 
Claims 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,931,935. Although the claims at issue are not identical, they are not patentably distinct from each other because a natural reading of the claim language reveals that they are conceptually the same. 
Claims 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,931,935. Although the claims at issue are not identical, they are not patentably distinct from each other because a natural reading of the claim language reveals that they are conceptually the same. 
Claims 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,931,935. Although the claims at issue are not identical, they are not patentably distinct from each other because a natural reading of the claim language reveals that they are conceptually the same. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mor (US PG Publication 2016/0025993) in view of Ogawa (US PG Publication 2005/0135202) and Stanley (WO 2011/070313).

	Regarding Claim 1, Mor (US PG Publication 2016/0025993) discloses a structured light projection module (integrated optical projector 30, Fig. 1 [0019]), comprising:
	A Vertical-Cavity Surface-Emitting Laser (VCSEL) array light source (semiconductor die 120 having array of optical emitters disposed thereon [0020]) comprising a semiconductor substrate (die 120 is mounted on a sub-mount substrate 132 [0021]) and at least two VCSEL sub-arrays (array of optical emitters disposed thereon [0020]), wherein the at least two VCSEL sub-arrays are arranged on the semiconductor substrate (semiconductor die 120 having array of optical emitters disposed thereon [0020]), and each of the at least two VCSEL sub-arrays include VCSEL light sources (emitters are VSCELs [0020]);
	and a diffractive optical element (DOE) (DOE 144 [0023]) comprising at least two DOE portions (portion of DOE 144 Fig. 1 covering VCSEL area A, Fig. 6 and portion of DOE 144 Fig. 1 covering VCSEL area B, Fig. 6), wherein the at least two DOE portions correspond to the at least two VCSEL sub-arrays respectively (portion of DOE 144 Fig. 1 covering VCSEL area A, Fig. 6 and portion of DOE 144 Fig. 1 covering VCSEL area B, Fig. 6), and the at least two DOE portions are configured to project multiple copies of light beams (copies 152, 154, and 156, Fig. 1, [0024]) emitted by the corresponding at least two VCSEL sub-arrays (VCSEL divided into two segments A and B [0038], Fig. 6), wherein the first DOE portion splits the light beams of a first corresponding VCSEL sub-array into a first number of first split light beams (projection pattern 170A, Fig. 6 [0040]), and the second DOE portion splits the light beams of a second corresponding VCSEL sub-array into a second number of second split light beams (projection pattern 170B, Fig. 6 [0040]), and wherein the first split light beams and the second split light beams are respectively projected outward by the first DOE portion and the second DOE portion to a substantial same field of view (projection pattern 170C, Fig. 6 [0040]).
Mor does not explicitly disclose, but Ogawa (US PG Publication 2005/0135202) teaches a diffractive optical element (DOE) (polarization hologram 14a [0074], Figs. 2A, 2B) comprising at least two DOE sub-units (first diffraction area 14a1 and second diffraction area 14a2 [0074], Figs. 2A, 2B), wherein the at least two DOE sub-units include a first DOE sub-unit (first diffraction area 14a1) and a second DOE sub-unit (second diffraction area 14a2).
	Mor does not explicitly disclose, but Stanley (WO 2011/070313) teaches wherein the first number is greater than the second number (pattern 142 with larger angular spot separation, Page 9 lines 27-end, pattern 144 smaller angular spot separation, Page 10 lines 7-15), wherein each of the second split light beams is brighter than each of the first split light beams (pattern 142 with low power, Page 9 lines 27-end; pattern 144 with high power, Page 10 lines 7-15).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the DOE of Mor with the partitioned DOE 14a of Ogawa because Ogawa teaches that it enables the beams transmitted through the first and second diffraction areas to align on the projection surface with reduced noise, improving the projected image [0036]. 
	It would have been obvious to one of ordinary skill in the art before the application was filed to modify one of the VCSEL patterns A or B of Mor with smaller spot separation and higher power because Stanley teaches that using overlapping projection patterns of different density and power enables the ranging apparatus to be effective for measuring depths in both short and long ranges, Page 9 lines 21-27, optimizing the system for multiple detection needs.


	Regarding Claim 2, Mor (US PG Publication 2016/0025993) discloses the structured light projection module of claim 1, wherein the first DOE portion (portion of DOE 144 Fig. 1 covering VCSEL area A, Fig. 6 and) projects the first split light beams to the substantial same field of view (projection pattern 170C, Fig. 6 [0040]) to form a first structured light pattern (pattern A, Fig. 6 [0040]), and the second DOE portion (portion of DOE 144 Fig. 1 covering VCSEL area B, Fig. 6) projects the second split light beams to the substantial same field of view (projection pattern 170C, Fig. 6 [0040]) to form a second structured light pattern (pattern B, Fig. 6 [0040]), wherein at least a portion of the first structured light pattern is overlapped with at least a portion of the second structured light pattern at the substantial same field of view (projection pattern 170C = A + B, Fig. 6 [0040]).
Mor does not explicitly disclose, but Ogawa (US PG Publication 2005/0135202) teaches wherein the DOE portions are DOE sub-units (first diffraction area 14a1 and second diffraction area 14a2 [0074], Figs. 2A, 2B).
Mor does not explicitly disclose, but Stanley (WO 2011/070313) teaches first structured light pattern is a low-brightness structured light pattern (pattern 142 with low power, Page 9 lines 27-end);
and the second structured light pattern is a high-brightness structured light pattern (pattern 144 with high power, Page 10 lines 7-15).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the DOE of Mor with the partitioned DOE 14a of Ogawa because Ogawa teaches that it enables the beams transmitted through the first and second diffraction areas to align on the projection surface with reduced noise, improving the projected image [0036]. 
	It would have been obvious to one of ordinary skill in the art before the application was filed to modify one of the VCSEL patterns A or B of Mor with smaller spot separation and higher power because Stanley teaches that using overlapping projection patterns of different density and power enables the ranging apparatus to be effective for measuring depths in both short and long ranges, Page 9 lines 21-27, optimizing the system for multiple detection needs.

	Regarding Claim 5, Mor (US PG Publication 2016/0025993) discloses the structured light projection module of claim 1, further comprising a lens unit, wherein the lens unit is configured to receive and collimate a light beam emitted by the VCSEL array light source (projection lens 146 collimates light from individual VCSELs [0022], Fig. 1), or to receive a light beam projected by the DOE and emit the received light beam into a space.

	Regarding Claim 6, Mor (US PG Publication 2016/0025993) discloses the structured light projection module of claim 5, wherein the lens unit includes one or more of a microlens array, a lens, or a lens group (projection lens 146 [0022], Fig. 1).

	Regarding Claim 7, Mor (US PG Publication 2016/0025993) discloses the structured light projection module of claim 1, wherein the at least two VCSEL sub-arrays are independently controlled or synchronously controlled (control circuitry for driving the VCSELs of each segment separately [0039]).

	Regarding Claim 8, Mor (US PG Publication 2016/0025993) discloses the structured light projection module of claim 1, wherein patterns of the at least two VCSEL sub-arrays are irregular (patterns A and B appear to be irregular, Fig. 6).
 Mor does not explicitly disclose, but Stanley (WO 2011/070313) teaches wherein patterns are different (pattern 142 with larger angular spot separation, Page 9 lines 27-end, pattern 144 smaller angular spot separation, Page 10 lines 7-15).
	It would have been obvious to one of ordinary skill in the art before the application was filed to modify one of the VCSEL patterns A or B of Mor with smaller spot separation and higher power because Stanley teaches that using overlapping projection patterns of different density and power enables the ranging apparatus to be effective for measuring depths in both short and long ranges, Page 9 lines 21-27, optimizing the system for multiple detection needs.

	Regarding Claim 9, Mor (US PG Publication 2016/0025993) discloses a structured light projection module configured to project a structured light pattern onto a target (optical projector 30 Fig. 1 [0020]). 
Mor does not explicitly disclose, but Stanley (WO 2011/070313) teaches a depth camera (device 102, Fig. 1, Page 9 lines 20-27), comprising:
	an acquisition module (camera sensor 108 Page 9 lines 25-27, Fig. 1) configured to collect a structured light pattern reflected by the target (sense patterns, Page 13 line 7-10);
	and a processor configured to calculate a depth image based on the collected structured light pattern (computational processing to build 3D model from spot data, Page 14 lines 4-16).
	The remainder of Claim 9 is rejected on the grounds provided in Claim 1.

Regarding Claim 10, Claim 10 is rejected on the grounds provided in Claim 2.
Regarding Claim 13, Claim 10 is rejected on the grounds provided in Claim 5.
Regarding Claim 14, Claim 10 is rejected on the grounds provided in Claim 6.
Regarding Claim 15, Claim 10 is rejected on the grounds provided in Claim 7.
Regarding Claim 16, Claim 10 is rejected on the grounds provided in Claim 8.


Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mor (US PG Publication 2016/0025993) in view of Ogawa (US PG Publication 2005/0135202), Stanley (WO 2011/070313), and Tanida (JP 2002/219700). 

	Regarding Claim 3, Mor (US PG Publication 2016/0025993) discloses the structured light projection module of claim 2.
Mor does not explicitly disclose, but Tanida (JP 2002/219700) teaches wherein the second corresponding VCSEL sub-array has a number of VCSEL light sources less than a number of VCSEL light sources of the first corresponding VCSEL sub-array (any spot array pattern can be generated within the range and number of VCSEL arrays [0026]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify one of the VCSEL patterns A or B of Mor with smaller spot separation and higher power because Stanley teaches that using overlapping projection patterns of different density and power enables the ranging apparatus to be effective for measuring depths in both short and long ranges, Page 9 lines 21-27, optimizing the system for multiple detection needs.

	Regarding Claim 4, Mor (US PG Publication 2016/0025993) discloses the structured light projection module of claim 1.
Mor does not explicitly disclose, but Tanida (JP 2002/219700) teaches wherein a power of each VCSEL light source of the first corresponding VCSEL sub-array is less than a power of each VCSEL light source of the second corresponding VCSEL sub-array (each element of the VCSEL array as a light source can be modulated independently).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify one of the VCSEL patterns A or B of Mor with smaller spot separation and higher power because Stanley teaches that using overlapping projection patterns of different density and power enables the ranging apparatus to be effective for measuring depths in both short and long ranges, Page 9 lines 21-27, optimizing the system for multiple detection needs.

Regarding Claim 11, Claim 10 is rejected on the grounds provided in Claim 3.
Regarding Claim 12, Claim 10 is rejected on the grounds provided in Claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR 101341620 B1 – dense and sparse structured light pattern on overlapping FOV
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485